DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1 and 3-20 are pending (claim set as filed on 03/01/2021).
Applicant’s election without traverse of Group II directed to the product claims is again acknowledged. Therefore, method claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Therefore, product claims 3-20 are currently under examination. 
	
Priority
	This application filed on 01/31/2018 has a provisional application no. 62/452,747 filed on 01/31/2017.

Withdrawal of Rejections
The response and amendments filed on 03/01/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s 
Briefly, the previously applied abstract objection and claim objections from the last office action have been withdrawn necessitated by Applicant’s amendments. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation
Regarding claim 18’s recitation of “A three-dimensional, tissue-derived, non-decellularized scaffolding material made using a method comprising the steps of… ”, these limitations are interpreted as product-by-process limitations. The MPEP 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. Dependent claims 9-17 are interpreted as an embodiment of the product-by-process limitations.
claims 19-20’s recitation of “adapted to” or “adapted for use”, the MPEP at 2111.04 states claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses. Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2018/0291350 A1) in view of Park (US 2010/0267143 A1) – previously cited references.
Murphy’s general disclosure relates to multi-layer airway organoids and methods of making and using of the same (see abstract & ¶ [0002]). 
	Regarding base claim 18, Murphy is directed to a three-dimensional lung organoid model (see ¶ [0028]-[0031]). Murphy teaches an artificial mammalian lung organoid comprising epithelial, stromal, endothelial cells, and further comprising a porous membrane (e.g. a polymeric material) wherein the porous membrane is coated on one or both sides with laminin, collagen, fibronectin, elastin, a lung tissue-derived extracellular matrix composition (i.e. a scaffold for cell layering) (see ¶ [0006]-[0015]). Murphy further teaches the membrane may be non-decellularized extracellular matrix (ECM) wherein the human lung ECM powder may be formed by lyophilizing human lung ECM and then grinding the lyophilized tissue into a powder (see ¶ [0055]-[0056]). 
 	Regarding claim 4, Murphy teaches the method includes providing a hydrogel including the mammalian lung fibroblast cells (see ¶ [0024]-[0027], [0042]-[0043]). 
Regarding claim 9, Murphy teaches human subjects and cell sources may be obtained from established cultures, donors, biopsy, or stem cells (see ¶ [0037], [0053]). 
Regarding claim 14-16, Murphy teaches the porous membrane includes a polymeric material which may be synthetic, such as polystyrene, or derived from a natural tissue (see ¶ [0055]-[0056], [0042]-[0043]).
Regarding claims 19-20, Murphy teaches the organoid refers artificial in vitro constructed created to mimic or resemble the functionality and/or histological structure of an organ or portion thereof (see ¶ [0040], [0071]). 
However, Murphy does not specifically teach: scaffold consisting of homogenous scaffolding composition (claim 18’s amended limitations); or the scaffold material in the variety of forms (claims 3-8); or the solvents (claims 12-13).
Park teaches a variety of different forms of materials, such as sponges, gels, fibers, and microbeads, are applied for the fabrication of scaffolds, and the most popular ones are porous sponges and injectable hydrogels (see ¶ [0004]). Park further teaches the organic solvents may be selected from a group consisting of methylene chloride, hexane, chloroform, acetone, dioxane, tetrahydrofuran, hexafluoroisopropane and a combination thereof (see ¶ [0023]). Park also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the scaffold into the variety of forms or employ the solvents such as taught by Park in the disclosure of Murphy. In the field of tissue engineering and dependent upon the application, the variety of different forms of materials, such as sponges, gels, fibers, and microbeads, are applied for the fabrication of scaffolds, and the most popular ones are porous sponges and injectable hydrogels (see ¶ [0004]). Moreover, organic solvents are routinely employed for manipulating polymeric solution to make the porous membrane and/or composite scaffold. In other words, as Park discloses, these are common applications in tissue engineering. The ordinary artisan would have a reasonable expectation of success is because both Murphy and Park are in the same field of endeavor directed to polymeric scaffold extracellular matrix for culturing cells. 
Furthermore, regarding the limitation of scaffold consisting of homogenous scaffolding material”, this feature would be a natural result from the combined disclosures of Murphy and Park. For example, the reference of Park teaches the step of during the preparation of the scaffold: particles were homogeneously blended with the mixture of PLGA solution (see Park at ¶ [0033]-[0034]). Moreover, the reference of Murphy also desires “an artificial, in vitro construct created to mimic or resemble the functionality and/or histological structure of an organ or portion thereof” (see Murphy at ¶ [0040]). In other words, a homogenous composition would have been readily apparent to one of ordinary skill in the art following the guidance of the cited references and considering that Murphy also desires to mimic or resemble natural organ is analogous to claim 18’s last limitation of “similar to a natural extracellular matrix”. 
Examiner’s Response to Arguments
Applicant’s arguments filed on 03/01/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art combination of Murphy in view of Park.
	In response to Applicant’s argument that “Murphy discloses a scaffold having distinct multiple layers … in fact, teaches away from any type of homogeneous scaffold, including one based on the Examiner’s hypothetical combination of Murphy and Park”, this argument is not persuasive because the claimed invention is directed to the tissue-derived scaffolding material itself. While Murphy teaches multiple layers for co-culturing various cell types, Murphy remains applicable to teaching the claimed tissue-derived scaffolding composition. For instance, the prior office action cited Murphy’s teaching at ¶ [0055]-[0056] which discloses, for example, “[0056] In some embodiments, one or both sides of the membrane may be coated on with a lung tissue-derived extracellular matrix composition or a hydrogel including a lung tissue-derived extracellular matrix composition … The human lung ECM powder may be made from decellularized or non-decellularized human lung ECM. The human lung ECM powder may be formed by lyophilizing human lung ECM and then grinding the lyophilized human lung ECM into a powder, e.g., with a freezer mill”. In other words, Murphy’s teachings of a lung tissue-derived extracellular matrix composition or a hydrogel including a lung tissue-derived extracellular matrix composition reads on the claim’s tissue-derived scaffold that is similar or resembles a natural extracellular matrix. Thus, the emphasis is the scaffolding composition itself.
 
Conclusion
	No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653